This is a separation action. Order awarding the plaintiff alimony and counsel fee pendente Hie affirmed, with ten dollars costs and disbursements. We are of opinion that, under the circumstances here disclosed, the defendant may not be heard to impeach *744the judgment of divorce previously obtained by him in the courts of a foreign jurisdiction, on the ground of lack of jurisdiction, and to claim that, since his former wife was living, he was incapable of entering into a valid marriage with the plaintiff. (Brown v. Brown, 266 N. Y. 532.) Lazansky, P- J., Hagarty, Davis, Johnston and Taylor, JJ., concur.